Benjamin, J.
The Democratic County Committee of Nassau County has adopted a rule1 that no person may receive its designation or nomination for political office other than judicial unless he signs an agreement to refuse the designation or nomination of any other party or independent body. The Nassau County Republican Committee has adopted a similar rule. Several members of the Democratic County Committee brought this proceeding pursuant to article 78 of the CPLR for a judgment declaring that the Democratic County Committee’s rule is invalid. The Republican County Committee intervened in the proceeding and consented that the validity of its rule be adjudicated therein. Special Term has held that an article 78 proceeding was not an appropriate procedure for determination of the issue; it deemed the proceeding an action for a declaratory judgment, as permitted by CPLR 103, and considered the application as a motion for summary judgment in the proceeding; and on the merits it adjudged the subject rules invalid. The county committees and certain officers thereof have appealed.
We agree with Special Term’s determination that this article 78 proceeding be deemed an action for a declaratory judgment and be considered on the merits in that form.
*155With respect to the merits, we also agree with its conclusion that the subject rules are invalid. Subdivision 2 of section 15 of the Election Law requires that a party committee’s rules be 1 ‘ consistent ’ ’ with the Election Law. In our opinion the subject rules do not meet that requirement.
Subdivision 4 of section 137 authorizes a party committee to permit the nomination of one not a member of that party; and section 248 clearly contemplates multi-party nominations of a single candidate. It seems obvious, then, that the general policy of the' Election Law is to permit multi-party nominations. The subject rules, viewed pragmatically and in light of all the circumstances of the case (see Matter of Battista v. Power, 16 N Y 2d 198, 201; Matter of Crane v. Voorhis, 257 N. Y. 298, 301), forbid such cross-nominations and- thus are inconsistent with the Election Law in that respect.2
More important, they contravene the basic philosophy of our democratic system, which forbids such undue impairment of the franchise. ‘ ‘ The underlying principle regarding the franchise and the inviolable rights of an elector under the State Constitution was stated in these words: ‘ The whole purpose of the Election Law and pf the Constitution under which it is enacted, is that, within reasonable bounds and regulations, all voters shall, so far as the law provides, have equal, easy and unrestricted opportunities to declare their choice for each office ’ ” (Matter of Crane v. Voorhis, supra, p. 301). In line with this fundamental principle, in Matter of Callahan (200 N. Y. 59) the court held unconstitutional a statute forbidding a party committee to nominate a candidate of another party for the same office. So holding, it noted that electors have the right to vote 1 ‘ for whom they will ” (p. 61); that an arbitrary exclusion from candidacy was as bad as an arbitrary exclusion from office, and a prohibition against one party nominating another’s candidate was such an arbitrary exclusión from candidacy; and that the subject statute could not be deemed valid merely because the party convention could nominate another party’s candidate, despite the prohibition against such nomination by the party committee, since legislation may not discriminate in favor of one candidate against another. Similarly, in Matter of Hopper v. Britt (203 *156N. Y. 144) the court invalidated a statute which provided that a multi-party nominee could have his name printed only once on the ballot. So holding, the court said that every elector must have £ £ the right to cast his vote with equal facility to that afforded to other voters * * * [and] without unnecessary discrimination against him as to the manner of casting his vote ” (p. 151; word in brackets supplied); and it clarified this holding by noting the contention that the statute improperly restricted such multi-party candidate’s ££ straight vote ” to only one line and required a voter of the other party that had nominated him to abandon his £ £ straight-line ’ ’ vote and seek out his name on another line.
We believe that what the Legislature may not do a party committee may not do, since it is merely a part of the election machinery authorized by the Legislature. If it is unconstitutional for the Legislature to prohibit a multi-party candidacy, it certainly is unconstitutional for party committees to seek that same result by the devious device of rules like those at bar. We may note, at this point, that these rules are aimed not at the vice of multiple independent lines for a major party candidate who seeks thereby to pre-empt the ballot or machine, but rather at the democratic process whereby several parties, each alone too weak, can join forces to elect the candidate they all desire.
The practical effect of the subject rules would be to do what neither the Legislature nor a party committee may do-—namely, prohibit multi-party candidacies in Nassau County. It has been urged that designation by the county committee is unimportant, for the reason that one who fails to get that designation because of refusal to sign the agreement not to accept another party’s designation can still run in the primary as an insurgent. Clearly, there is no force in that contention; on the contrary, considered pragmatically, the failure to get the county committee’s designation is of critical importance.
In light of these facts, the subject rules unfairly discriminate against voters enrolled in the Liberal and Conservative Parties and those affiliated with independent bodies as well; and they may even be unfair to the voters enrolled in the major parties. The effect of these rules is to impair the other parties ’ members ’ right freely to vote for their preferred candidates because (a) the majority party designee must sign the agreement required by the subject rules or take the overwhelming risk of losing the nomination in the primary and probably also the risk of losing his party’s active support in the election even if he wins the primary; (b) if the minority party (or even the other majority *157party) nominates the first party’s designee, he must decline that other party’s nomination or face political ostracism and probably also the loss of his own party’s support in the election— a risk which few would dare to take; (c). the minority party (or other major party) must then either nominate no one for that post or else nominate another man and thus drastically impair the chances for election of its own first choice (namely, the first party’s nominee whom it really preferred); and (d) if the minority party (or other major party) nominates no one for that post, the voters of that minority party (or the other major party) would be unable to include their first choice for that post (the first party’s nominee) in a “ straight vote”, but would have to switch over at that point on the ballot or machine to cast a vote for him, and this would constitute improper impairment of their right to nondiscriminatory, equal facility in voting their choices (see Matter of Callahan, 200 N. Y. 59, supra; Matter of Hopper v. Britt, 203 N. Y. 144, supra; Matter of Crane v. Voorhis, 257 N. Y. 298, supra).
In sum, we rest our holding not alone on the language of the laws but as well on the broad grounds of public policy express and implicit therein. In a democracy, the people must have the right freely and fairly to choose those who will govern them. The implementation of that principle is the prime purpose contemplated by the Election Law as well as by our historical system of political parties, whose organization and operation are to that end controlled by the provisions of that statute. These parties are not, and may not be, operated like private clubs. They rather are integral parts of our democratic system of government, with their governing committees and leaders acting as trustees of their voters’ rights and interest in the furtherance of the democratic process. What was here done runs afoul of these principles.
We therefore hold these rules unconstitutional and affirm the judgment of Special Term, without costs.

. The rule reads: “ Designations or nominations shall be made only to persons who shall have agreed in writing, duly acknowledged, to refuse to accept the designation or nomination of any other political party or independent party or body; except that a candidate nominated for the Judiciary may accept a Republican nomination”.


. The provisions of subdivision 4 of section 137 of the Election Law, relied on in the dissenting opinion herein, against a filing in a party primary by a person not enrolled in that party, without the consent of that party, are designed to prevent the monopoly of the voting machine by a single dominant party raiding primaries of weaker parties. Its purpose, therefore, is likewise to ensure the fullest opportunity for the expression of the will of the voters and to prevent the restriction of such complete opportunities by such raids.